

117 HR 2833 IH: Reconnecting Communities Act
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2833IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Mr. Brown (for himself, Mr. Mfume, Ms. Blunt Rochester, and Mr. Evans) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a program to improve community connectivity by identifying and removing or mitigating infrastructural barriers that create obstacles to mobility or economic development or expose the community to pollution and other health and safety risks, and for other purposes.1.Short titleThis Act may be cited as the Reconnecting Communities Act.2.Connecting communities grant program(a)DefinitionsIn this section:(1)Capital construction grantThe term capital construction grant means a capital construction grant under subsection (f).(2)Community engagement, education, and capacity building grantThe term community engagement, education, and capacity building grant means a community engagement, education, and capacity building grant under subsection (d).(3)Community of colorThe term community of color means, in a State, a census block group for which the aggregate percentage of residents who identify as Black, African-American, American Indian, Alaska Native, Native Hawaiian, Asian, Pacific Islander, Hispanic, Latino, other nonwhite race, or linguistically isolated is—(A)not less than 50 percent; or(B)significantly higher than the State average.(4)Infrastructural barrierThe term infrastructural barrier means a highway (including a limited access highway), a railway, a viaduct, a principal arterial facility, or any other transportation facility for which the high speeds, grade separation, or other design factors create an obstacle to connectivity, including—(A)obstacles to walking, biking, and mobility;(B)diminished access to destinations across the infrastructural barrier; or(C)barriers to the economic development of the surrounding neighborhood.(5)Low-income communityThe term low-income community means a census block group in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)).(6)Planning and feasibility study grantThe term planning and feasibility study grant means a planning and feasibility study grant under subsection (e).(7)ProgramThe term program means the program established under subsection (b).(8)SecretaryThe term Secretary means the Secretary of Transportation.(9)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(b)Establishment(1)In generalThe Secretary shall establish a program to help communities—(A)identify infrastructural barriers within the community that—(i)create obstacles to mobility or economic development; or(ii)expose the community to high levels of particulate matter, noise pollution, and other public health and safety risks;(B)study the feasibility of improving, and develop plans to improve, community connectivity, including through—(i)removal or retrofit of an infrastructural barrier; or(ii)construction of facilities to mitigate the obstacle created by the infrastructural barrier by enhancing connectivity across the infrastructural barrier;(C)plan the redevelopment of any land made available by the removal or retrofit of the infrastructural barrier, with a focus on improvements that will benefit the populations impacted by or previously displaced by the infrastructural barrier;(D)access funding to carry out the activities described in subparagraphs (B) and (C); and(E)require the equity of any activities carried out under the program, including by garnering community engagement, avoiding displacement, and ensuring local participation in jobs created through those activities.(2)Types of grantsUnder the program, the Secretary shall award the following types of grants:(A)Community engagement, education, and capacity building grants.(B)Planning and feasibility study grants.(C)Capital construction grants.(3)Multiple grants permittedAn eligible entity may apply for and receive funding from more than 1 type of grant described in paragraph (2).(c)Requirement for project selectionTo receive a grant under the program, a project shall provide the majority of project benefits to 1 or more communities of color or low-income communities.(d)Community engagement, education, and capacity building grants(1)Eligible entitiesThe Secretary may award a community engagement, education, and capacity building grant to carry out community engagement, education, and capacity building activities described in paragraph (2) to—(A)a political subdivision of a State or local government;(B)a Tribal government;(C)a metropolitan planning organization; and(D)a nonprofit organization.(2)Eligible activitiesA community engagement and capacity building activity referred to in paragraph (1) includes an activity—(A)to educate community members about opportunities to affect transportation and economic development planning and investment decisions;(B)to build organizational or community capacity to engage in transportation and economic development planning;(C)to identify community needs and desires for community improvements;(D)to develop community-driven solutions to local challenges;(E)to conduct assessments of equity, mobility and access, environmental justice, affordability, economic opportunity, health outcomes, and other local goals;(F)to form a community advisory board in accordance with subsection (g); and(G)to engage community members in scenario planning.(3)Federal shareThe Federal share of the cost of an activity carried out with funds from a community engagement, education, and capacity building grant may be up to 100 percent, at the discretion of the eligible entity.(e)Planning and feasibility study grants(1)Eligible entities(A)In generalThe Secretary may award a planning and feasibility study grant to carry out planning activities described in paragraph (2) to—(i)a State;(ii)a political subdivision of a State or local government;(iii)a Tribal government;(iv)a metropolitan planning organization; and(v)a nonprofit organization.(B)PartnershipsIn the case of an eligible entity that is not the owner of the infrastructural barrier that is the subject of the planning and feasibility study grant, the eligible entity shall demonstrate the existence of a partnership with the owner of the infrastructural barrier.(2)Eligible activitiesA planning activity referred to in paragraph (1)(A) includes—(A)development of designs and artistic renderings to facilitate community engagement;(B)traffic studies, nonmotorized accessibility analyses, equity needs analyses, and collection of other relevant data;(C)planning studies to evaluate the feasibility of removing or retrofitting an infrastructural barrier, or the construction of facilities to mitigate the obstacle created by the infrastructural barrier by enhancing connectivity across the infrastructural barrier;(D)public engagement activities to provide opportunities for public input into a plan to remove, convert, or mitigate an infrastructural barrier;(E)environmental review, consultation, or other action required under any Federal environmental law relating to the review or approval of a project to remove, retrofit, or mitigate an existing infrastructural barrier;(F)establishment of a community land trust for the development and use of real estate created by the removal or capping of an infrastructural barrier; and(G)other transportation planning activities required in advance of a project to remove, retrofit or mitigate an existing infrastructural barrier, as determined by the Secretary.(3)Technical assistance(A)In generalThe Secretary may provide to an eligible entity technical assistance in building organizational or community capacity—(i)to engage in transportation planning; and(ii)to identify innovative solutions to infrastructure challenges, including reconnecting communities that—(I)are bifurcated by eligible facilities; or(II)lack safe, reliable, and affordable transportation choices.(B)PrioritiesIn selecting recipients of technical assistance under subparagraph (A), the Secretary shall give priority to an application from a community that is economically disadvantaged.(4)Federal shareThe Federal share of the cost of an activity carried out with funds from a planning and feasibility study grant shall be not more than 80 percent.(f)Capital construction grants(1)Eligible entitiesThe Secretary may award a capital construction grant to the owner of an infrastructural barrier to carry out a project described in paragraph (3) for which all necessary feasibility studies and other planning activities have been completed.(2)PartnershipsFor the purpose of submitting an application for a capital construction grant, an owner of an infrastructural barrier may, if applicable, partner with—(A)a State;(B)a unit of local government;(C)a Tribal government;(D)a metropolitan planning organization; or(E)a nonprofit organization.(3)Eligible projects(A)In generalA project eligible to be carried out with a capital construction grant includes—(i)the removal of an infrastructural barrier;(ii)the retrofit of an infrastructural barrier in a way that enhances community connectivity and is sensitive to the context of the surrounding community, including retrofits to a highway to cap the facility or replace the facility with an at-grade arterial roadway;(iii)the construction of facilities that improve connectivity across the infrastructural barrier;(iv)the replacement of an infrastructural barrier with a new use or facility that has been identified by members of the community; and(v)the construction of other transportation improvements that address the mobility needs of the community.(B)ExclusionFunds from a capital construction grant shall not be used on a project that increases net capacity for vehicular travel.(4)Priority for capital construction grantsIn selecting eligible entities to receive a capital construction grant, the Secretary shall give priority to an eligible entity that—(A)has entered into a community benefits agreement with representatives of the community;(B)serves a community in which an anti-displacement policy or a community land trust is in effect;(C)has formed a community advisory board under subsection (g); or(D)has demonstrated a plan for—(i)employing residents in the area impacted by the activity or project through targeted hiring programs; and(ii)contracting and subcontracting with disadvantaged business enterprises.(5)RequirementIn order to receive a capital construction grant, the owner of the infrastructural barrier shall demonstrate that the project is supported by the community in the immediate vicinity of the project.(6)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of a project carried out with a capital construction grant may be not more than 80 percent.(B)Maximum federal involvementFederal assistance other than a capital construction grant may be used to satisfy the non-Federal share of the cost of a project for which the grant is awarded.(g)Community advisory board(1)In generalTo help achieve inclusive economic development benefits, an eligible entity may form a community advisory board, which shall—(A)facilitate community engagement with respect to the activity or project proposed to be carried out; and(B)track progress with respect to commitments of the eligible entity to inclusive employment, contracting, and economic development under the activity or project.(2)MembershipIf an eligible entity forms a community advisory board under paragraph (1), the community advisory board shall be composed of representatives of—(A)the community;(B)owners of businesses that serve the community;(C)labor organizations that represent workers that serve the community; and(D)State and local government.(h)Administrative costsFor each fiscal year, the Secretary may use not more than 2 percent of the amounts made available for the program for the costs of administering the program.(i)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—(1)assesses the impacts and benefits of highway removals on congestion, mobility, and safety in the project vicinity, and the extent to which those impacts differ from projected impacts;(2)includes recommendations for how traffic forecasting should—(A)consider nonmotorized travel demand; and(B)track and be updated in response to observed travel behavior responses to changes in transportation capacity and land use; and(3)includes recommendations for how environmental reviews for projects funded under the Federal-aid highway program should consider, identify, and quantify, during project development, any diminished access, including nonmotorized access, that will result from the project.(j)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $3,000,000,000 for each of fiscal years 2022 through 2026. 